Citation Nr: 1129434	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  04-20 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to January 1980.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 of the Department of Veterans Affairs' (VA) Regional Office (RO) in New York, New York, that denied the benefits sought on appeal.  The RO in Atlanta, Georgia is currently handling the matter.  
				
In March 2006, January 2007, and March 2010 the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.


FINDING OF FACT

The Veteran had psychiatric symptoms during active service, and chronic in-service symptoms and continuous post-service symptoms relating to his psychiatric disorder are established.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia, paranoid type, have been met.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).	


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for schizophrenia; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
	
To establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  

In addition, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).
	
Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Taking the first element of service connection, the Veteran here has a current diagnosis of schizophrenia documented, for example, at a VA examination of October 2010.  

Resolving any reasonable doubt in favor of the Veteran, the Board additionally finds the evidence sufficiently supports both the in-service incurrence of the Veteran's condition, as well as a continuity of symptomatology since discharge. The Board notes that the chronicity of in-service symptomatology may be established by lay evidence.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (holding sworn post-service testimony alone is sufficient to establish in-service fall and symptoms, and no specific in-service medical notation, let alone diagnosis, is required).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding, "although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Board finds that the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran has indicated that ever since service, he has suffered from psychiatric symptoms which include hallucinations, delusions, paranoia, depression, and a difficulty with concentration and organization.

The Board also finds that the Veteran's statements are credible.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, as discussed further below, the Veteran's contentions of psychiatric symptoms are consistent with the medical record as a whole.  The medical evidence confirms that he has been treated continuously for his symptoms over the years since discharge.  Also, his statements are internally consistent as the Veteran has never alleged any etiology for his condition other than the in-service incurrence of the problem.  The Board further notes the presence of this consistency in statements made to VA and private treatment providers over the years.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).
  
The lay evidence in this case is further supported by the objective, medical record.  Psychiatric symptoms are shown in his service treatment records.  The Veteran's entrance examination was devoid of documentation of any psychiatric complaints or abnormalities.  In April 1979 the Veteran was noted to be suffering from stress. He demonstrated an array of behavioral problems.  On two occasions in August 1979 he was disciplined for being late to work.  On three occasions in September 1979 he was again counseled for this problem, and additionally received a letter of reprimand.  In October 1979 the Veteran received a notification of non-recommendation for promotion, a suspended reduction, and a $50 forfeiture.  In a personnel record of December 1979 it was noted the Veteran believed his supervisors "were 'out to get him.'"  The Veteran was then recommended for discharge.  In a January 1980 document, the Veteran's "apathy, defective attitude and inability to expend effort constructively" were cited as bases for the discharge.  While the October 2010 VA examiner essentially dismissed these behavioral problems as no documentation of "psychotic disorganization or active psychotic symptoms" is found in the service treatment records, the Board does not find this persuasive, particularly in light of the lay evidence of record and the lack of any psychiatric abnormalities at entrance into service.

Post-service continuation of symptomatolgy has also been objectively established.  Essentially, the medical record in this case contains documentation of psychiatric problems and treatment for every year after discharge.  Indeed, the October 2010 VA examiner noted, "the Veteran reports, and his available treatment records indicated, moderate to severe symptoms of schizophrenia present without full remission since 1982, likely on a daily basis."  While the Veteran's first inpatient hospitalization did not occur until 1982, approximately two years after discharge, this does not mean that his psychiatric symptoms were not present before that time.  In records surrounding the Veteran's May 1982 breakdown, it was noted that the Veteran's aunt and uncle initially brought him to the emergency room because of a "history of bizarre behavior-directing traffic naked, drifting off into space."  His family members were recorded as stating that the Veteran's behavior had been "'strange' for about one and a half years." (emphasis added). 

Given the totality of the evidence here, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to the Veteran's psychiatric disorder have been established.  Given this finding, it is not necessary to determine whether a nexus exists between the Veteran's current symptoms and his symptoms in service.  While acknowledging the VA examiner's negative opinion in this case, it is not necessary to determine whether a nexus exists between the Veteran's current symptoms and his symptoms in service given the establishment of a continuity of symptomatology.  

In sum, the Board finds that the preponderance of the evidence is in favor of the claim for service connection and the appeal is granted.  






ORDER

Service connection for schizophrenia, paranoid type, is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


